Case 2:19-cv-06769-MWF-MAA Document 22 Filed 05/29/20 Page 1 of 1 Page ID #:214




 1
 2
 3
 4
                          UNITED STATES DISTRICT COURT
 5
                         CENTRAL DISTRICT OF CALIFORNIA
 6
 7
                                                 Case No.: 2:19-cv-06769-MWF-MAA
 8    ANTRANIK MINASSIAN, an
      individual; DANNY MINASSIAN, an                  Hon. Judge Michael W. Fitzgerald
 9    individual; and MARIE MINASSIAN,                  U.S. District Court – Dept. 5A
      an individual,
10
                                                    ORDER GRANTING STIPULATION
11                    Plaintiffs,                   TO FILE SECOND AMENDED
                                                    COMPLAINT
12         vs.
13                                                  Filing Date:   August 5, 2019
      CITY OF MONTEBELLO, a public                  Trial Date:    March 2, 2021
14    entity; and DOES 1 through 15,
      inclusive,
15
16                     Defendants.
17
18         Upon the stipulation of the parties, it is hereby ORDERED that Plaintiffs be
19   GRANTED leave to file a Second Amended Complaint. The Second Amended
20   Complaint shall be filed no later than JUNE 2, 2020.
21         IT IS SO ORDERED.
22
23   DATED: May 29, 2020                   ___________________________________
                                           MICHAEL W. FITZGERALD
24                                         United States District Judge
25
26
27
28
                                              -1–
                 ORDER GRANTING STIPULATION TO FILE SECOND AMENDED COMPLAINT
